PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: JACKIE WILLIAMS,                       No. 05-406
                            Movant.
                                       
   On Motion for Authorization to File Successive Application.

                    Argued: February 2, 2006

                     Decided: April 10, 2006

         Before WILKINS, Chief Judge, and NIEMEYER
                and WILLIAMS, Circuit Judges.



Dismissed by published opinion. Chief Judge Wilkins wrote the opin-
ion, in which Judge Niemeyer and Judge Williams joined.


                           COUNSEL

ARGUED: Linda Fang, Third Year Law Student, UNIVERSITY OF
VIRGINIA SCHOOL OF LAW, Appellate Litigation Clinic, Char-
lottesville, Virginia, for Movant. Donald John Zelenka, Assistant
Deputy Attorney General, OFFICE OF THE ATTORNEY GEN-
ERAL OF SOUTH CAROLINA, Columbia, South Carolina, for
Respondent. ON BRIEF: Neal L. Walters, Hetal Doshi, Third Year
Law Student, UNIVERSITY OF VIRGINIA SCHOOL OF LAW,
Appellate Litigation Clinic, Charlottesville, Virginia, for Movant.
Henry D. McMaster, Attorney General, John W. McIntosh, Chief
Deputy Attorney General, Columbia, South Carolina, for Respondent.
2                           IN RE: WILLIAMS
                              OPINION

WILKINS, Chief Judge:

   Jackie Williams has applied for permission to file a second or suc-
cessive habeas petition challenging his state court conviction for the
murder of his wife. See 28 U.S.C.A. § 2244(b)(3) (West Supp. 2005).
He maintains, however, that his petition is not second or successive
within the meaning of § 2244(b)(3) because the district court granted
his previous petition for the purpose of allowing him to perfect a
direct appeal in the South Carolina Supreme Court. See In re God-
dard, 170 F.3d 435, 438 (4th Cir. 1999). Because Goddard is control-
ling, we dismiss the application as unnecessary.

                                   I.

   Williams was convicted in South Carolina state court in 1996 of
murdering his wife by burning her to death in her car. Trial counsel
did not consult with Williams about filing an appeal, and no appeal
was ever filed. In 1997, Williams filed an application for post-
conviction relief (PCR), in which he asserted, inter alia, that coun-
sel’s failure to perfect an appeal constituted ineffective assistance of
counsel (the "appeal claim"). The PCR court denied relief, and the
South Carolina Supreme Court denied certiorari review.

   Williams thereafter filed a pro se petition for federal habeas relief
under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2005). He raised three
claims, including the appeal claim. The district court agreed with Wil-
liams that counsel had been ineffective and ordered that Williams’
habeas petition would be granted "unless, within . . . ninety (90) days,
the State of South Carolina grants the Petitioner leave to appeal from
his conviction." J.A. 168. The court granted summary judgment to the
State on Williams’ other two claims.

   The South Carolina Supreme Court granted an extraordinary writ
that allowed Williams to pursue a direct appeal. On appeal, Williams
argued only that the evidence was insufficient to convict him, a claim
the court rejected. Thereafter, Williams filed a second PCR applica-
tion, claiming ineffective assistance of trial and PCR counsel, among
                            IN RE: WILLIAMS                            3
other claims. Although Williams received an evidentiary hearing, the
PCR court denied relief.

   Following the denial of his second application for PCR, Williams
filed another habeas petition in federal court, raising several claims.
The district court dismissed this petition as second or successive,
directing Williams to file an application with this court for permission
to file a second or successive habeas petition. Williams did so in July
2005.

                                   II.

   The Antiterrorism and Effective Death Penalty Act of 1996
(AEDPA) imposed strict limits on the consideration of "second or
successive" habeas petitions, which are codified in 28 U.S.C.A.
§ 2244 (West 1994 & Supp. 2005). Before filing such a petition in the
district court, the applicant must obtain leave to do so from the court
of appeals. Leave may be granted only if the proposed habeas petition
contains at least one claim that (a) rests on a new rule of constitu-
tional law, made retroactive by the Supreme Court, or (b) rests on a
previously undiscoverable factual basis that would demonstrate the
applicant’s innocence by clear and convincing evidence. See 28
U.S.C.A. § 2244(b)(2); United States v. Winestock, 340 F.3d 200, 204
(4th Cir. 2003).

   There is no question that Williams’ proposed habeas petition is,
numerically, his second one. However, it is settled law that not every
numerically second petition is a "second or successive" petition
within the meaning of the AEDPA. For example, when a first petition
is dismissed on technical grounds, such as failure to exhaust state
remedies, it is not counted; thus, a subsequent petition is not consid-
ered second or successive. See Slack v. McDaniel, 529 U.S. 473, 485-
86 (2000).

   In Goddard, this court ruled that when a federal prisoner uses a
motion pursuant to 28 U.S.C.A. § 2255 (West Supp. 2005) to regain
a right to appeal, "the counter of collateral attacks pursued is reset to
zero" such that a later § 2255 motion is not second or successive.
Goddard, 170 F.3d at 438 (internal quotation marks omitted). The
question here is whether Goddard controls when (a) the petitioner is
4                           IN RE: WILLIAMS
a state prisoner proceeding under § 2254, and/or (b) the prisoner
raises more than the appeal claim in his first habeas petition. We con-
clude that neither of these distinctions makes a difference.

   To begin, there is no reason why it should matter, for abuse of the
writ purposes, whether the petitioner is a state or federal prisoner.
This court and others have repeatedly cited § 2254 and § 2255 cases
interchangeably in such circumstances. See, e.g., In re Taylor, 171
F.3d 185, 187-88 (4th Cir. 1999); see also Andiarena v. United States,
967 F.2d 715, 717 (1st Cir. 1992) (per curiam) (rejecting distinction
between § 2254 and § 2255 for purposes of abuse of the writ doc-
trine). Indeed, Goddard itself relied on several cases involving habeas
petitions pursuant to § 2254 in concluding that Goddard’s motion
under § 2255 was not second or successive. See Goddard, 170 F.3d
at 438.

   We also conclude that Goddard controls even though Williams
raised claims other than the appeal claim in his first habeas petition.
While Goddard made clear that a petitioner could not be required to
submit all potential grounds for relief when seeking to have an appeal
reinstated, the court did not say that a petitioner was prohibited from
submitting additional claims. And, given the reasoning of Goddard
that each petitioner should receive one full collateral attack after the
right to appeal has been restored, see id. at 437, there seems to be
no reason to place a petitioner like Williams—who included addi-
tional claims in his initial habeas petition—on a different footing than
a petitioner who pursues solely an appeal claim.

   We cannot hold, however, that a first habeas petition that raises
claims in addition to an appeal claim becomes a complete nullity
when relief is granted on the appeal claim. To the contrary, circuit
precedent and common sense dictate that a habeas petitioner cannot
be allowed to resurrect claims previously denied on the merits simply
because the district court has granted relief on an appeal claim.

   We consider first the circuit precedent. In United States v. Wine-
stock, 340 F.3d 200 (4th Cir. 2003), we considered the proper treat-
ment of a motion pursuant to Rule 60(b) of the Federal Rules of Civil
Procedure that challenged the resolution by the district court of a
habeas petition and raised additional claims. We held:
                             IN RE: WILLIAMS                             5
        In the absence of pre-filing authorization, the district
     court lacks jurisdiction to consider an application containing
     abusive or repetitive claims. Moreover, because the authori-
     zation requirement applies to the entire application, the
     jurisdictional effect of § 2244(b)(3) extends to all claims in
     the application, including those that would not be subject to
     the limits on successive applications if presented separately.

Id. at 205 (citation omitted). Applying the rule of Winestock to a God-
dard factual scenario results in the following rule: If a habeas peti-
tioner (state or federal) files an application for collateral relief that
raises a successful appeal claim and additional claims, any subsequent
petition will be considered "second or successive" if (a) the district
court ruled on the merits of the additional claims in the initial petition,
and (b) the petitioner seeks to raise those claims again in the subse-
quent petition. In such a case, "the district court should afford the
applicant an opportunity to elect between deleting the improper
claims or having the entire motion treated as a successive applica-
tion." Id. at 207.

   The common sense reason for such a rule is clear. The rules gov-
erning second or successive habeas petitions in general, and § 2244
in particular, are grounded in principles of comity and respect for the
finality of criminal convictions. See, e.g., McCleskey v. Zant, 499
U.S. 467, 493 (1991) ("[T]he doctrines of procedural default and
abuse of the writ are both designed to lessen the injury to a State that
results through reexamination of a state conviction on a ground that
the State did not have the opportunity to address at a prior, appropri-
ate time; and both doctrines seek to vindicate the State’s interest in
the finality of its criminal judgments."); United States v. Barrett, 178
F.3d 34, 44 (1st Cir. 1999) ("The core of the AEDPA restrictions on
second or successive § 2255 petitions is related to the longstanding
judicial and statutory restrictions embodied in the form of res judicata
known as the ‘abuse of the writ’ doctrine."). See generally Felker v.
Turpin, 518 U.S. 651, 663-64 (1996) (describing the place of § 2244
in the evolution of the abuse of the writ doctrine). It would ill-serve
these important principles to allow a habeas petitioner a second bite
at the apple with respect to claims that have already been denied on
the merits, regardless of the petitioner’s success on an appeal claim.
6                             IN RE: WILLIAMS
                                     III.

   For the reasons set forth above, we dismiss as unnecessary Wil-
liams’ application for leave to file a second or successive habeas peti-
tion.* Under Goddard, Williams’ success on the appeal claim in his
initial habeas petition entitles him to file his current petition without
first obtaining leave from this court. However, to the extent that Wil-
liams files a habeas petition in the district court that includes claims
previously denied on the merits, the district court is bound, under
Winestock, to provide Williams with the option of omitting the repeti-
tive claims or having the entire petition treated as second or succes-
sive.

                                                                DISMISSED

   *The State contends that Williams’ application should be denied
because any habeas petition filed at this point would be barred by the
one-year statute of limitations, see 28 U.S.C.A. § 2244(d)(1). Having
concluded that Williams is not required to seek permission to file a
habeas petition in the district court, we think it doubtful that the timeli-
ness of any such petition is properly before us at this time. Additionally,
it is preferable for the district court to consider in the first instance the
timeliness of a petition, including the question of whether Williams
might be entitled to equitable tolling of the statute of limitations. See
United States v. Battles, 362 F.3d 1195, 1198 (9th Cir. 2004)
("[E]quitable tolling issues are highly fact-dependent, and . . . the district
court is in a better position to develop the facts and assess their legal sig-
nificance in the first instance . . . ." (internal quotation marks omitted)).